Citation Nr: 0918583	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for left knee internal 
derangement, currently rated  as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to 
November 1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania, (hereinafter RO).  The 
Board denied the Veteran's claim in a November 2005 decision.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In an 
Order dated in August 2007, the Court remanded the case to 
the Board for readjudication pursuant to a Joint Motion for 
Remand (hereinafter Joint Motion)  The Board remanded the 
case in September 2008 to conduct the development requested 
in the Joint Motion.  This development has been accomplished, 
and the case is now ready for appellate review.  

In June 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Service-connected residuals of left knee internal 
derangement do not result in severe recurrent subluxation or 
lateral instability.  

2.  Service-connected residuals of left knee internal 
derangement are not productive of limitation of flexion to 15 
degrees or limitation of extension to 20 degrees 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
knee internal derangement are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5257, 5260, 5261 (2008).     
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in March 2005 and October 2008 have 
provided the claimant with general notice of the information 
necessary to substantiate the claim at issue.  She was also 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also told to 
provide any relevant evidence or information in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  She was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to claims for increased ratings, in order to 
satisfy the first Pelegrini II element, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the initial notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  The Secretary has the burden to 
show that this error was not prejudicial to the Veteran.    
Lack of prejudicial harm may be shown in three ways:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The March 2005 letter requested that the Veteran provide 
evidence describing how her service connected left knee 
disability had worsened.  In addition, the Veteran was 
questioned as to the severity of her knee problems at January 
2002 and November 2008 VA examinations as well as at the 
hearing before the undersigned.  The Board finds that the 
notice given and the responses provided by the Veteran at the 
referenced VA examinations and hearing show that she knew 
that the evidence needed to show that her left knee 
disability had worsened and what impact that had on her 
employment and daily life.  As the Board finds the Veteran 
had actual knowledge of the requirement, any failure to 
provide her with adequate notice is not prejudicial.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran 
was provided notice of the specific criteria necessary for 
increased compensation for her left knee disorder by the 
February 2002 rating decision and February 2003 statement of 
the case which was followed by readjudication and issuance of 
a supplemental statement of the case in February 2009.  As 
such, the Board finds that Vazquez-Flores element two notice 
has been satisfied.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

As to the third element, the Board notes that the Veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of her disability and their impact on her 
employment and daily life by way of the October 2008 letter 
that provided the Veteran with VCAA notice regarding 
disability rating and effective date matters.  Again, this 
letter was followed by readjudication and the issuance of a 
supplemental statement of the case in February 2009.  As 
such, the third element of Vazquez-Flores notice has been 
satisfied.  See Prickett. 
  
As to the fourth element, the March 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of hr claim, and this letter was followed by 
readjudication and the issuance of a supplemental statement 
of the case in February 2009.  As such, the Board finds that 
the fourth element of Vazquez-Flores is satisfied.  See 
Prickett, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for her service connected left 
knee disorder.  See Pelegrini II, supra.  There is otherwise 
no indication that any effort by the RO adversely affected 
the essential fairness of the adjudication.  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claim on appeal.  

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made reasonable efforts to obtain relevant 
post-service records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes voluminous VA 
treatment records that pertain to the knee disability at 
issue.  Also of record are reports from pertinent VA 
examinations which will be discussed in detail below.  The 
examination requested by the Board in its September 2008 
remand is in compliance with the instructions therein and the 
directives of the Joint Motion.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

The criteria for rating knee disabilities are codified at 
38 C.F.R. § 4.71a, DCs 5256-5263.  As applicable to the 
nature of the disability at issue, evaluations of 10, 20, and 
30 percent are assigned when there is recurrent subluxation 
or lateral instability that is slight, moderate, and severe, 
respectively, under DC 5257.   

Evaluations of 10, 20, and 30 percent disabling are assigned 
when flexion of the leg is limited to 45 degrees, 30 degrees, 
and 15 degrees, respectively, under DC 5260.  Under DC 5261, 
evaluations of 10, 20, 30, 40, and 50 percent disabling are 
assigned when extension of the leg is limited to 10, 15, 20, 
30, and 45 degrees, respectively.  The normal range of motion 
of the leg is from 140 degrees flexion to 0 degrees 
extension.  38 C.F.R. § 4.71, Plate II (2007).  In the event 
of a disability manifesting both limitation of flexion and 
limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-04, 69 Fed. Reg. 59990 (2004).

The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

Review of the record reflects that service connection for 
internal derangement of the left knee was granted by a July 
1995 rating decision, based on review of evidence that 
indicated that the Veteran first reported left knee pain 
while in service, that she underwent left knee arthroscopy 
during service, and that an April 1994 VA examination showed 
chronic left knee impairment.  A 10 percent disability rating 
was assigned.  In a June 1999 rating decision, the rating was 
increased to 20 percent after an April 1999 VA examination 
showed limitation of flexion in the left knee to 110 degrees 
and an x-ray showed slight narrowing of the medial 
compartment of the left knee joint.  Lateral instability, 
weakness and tenderness were also shown in this joint.  The 
20 percent rating has been confirmed and continued 
thereafter.  

Additional pertinent evidence includes reports from a January 
2002 VA examination that showed left knee tenderness to the 
medial, lateral, proximal and distal aspects.  In addition, 
there was significant crepitus and pain on motion with 
passive and active motion.  The reports indicate that the 
Veteran cited a history of recurrent left knee locking and 
subluxation.  There was no swelling or redness, with negative 
anterior and posterior drawer test.  There was no limitation 
of left knee motion at that time.  A November 2004 statement 
from an individual who indicated that he worked with the 
Veteran stated that he noticed that the Veteran was walking 
with a limp.  A private clinical record dated in January 2004 
reflects left knee pain and a private x-ray of the left knee 
in July 2004 was normal.  Knee pain is also reflected on VA 
outpatient treatment reports dated through April 2005. 

At the June 2004 hearing before the undersigned, the Veteran 
testified that symptoms of her left knee disability include 
pain, locking, giving out, and swelling.  She said the left 
knee disability restricts such activities as bicycle riding, 
running and jogging, and that it restricted her ability to 
work with the United States Postal Service so much that it 
was one of the reasons she sought alternative employment as a 
receptionist.  She also testified that she utilizes a knee 
brace.  

At a November 2008 VA examination, the Veteran reported that 
she has sharp left knee pain when she walks.  She said she 
takes Tylenol and ibuprofen for her left knee pain and 
performs knee exercises prescribed by the VA physical therapy 
department.  The Veteran described the severity of the left 
knee pain to about 7 on a scale of 0 to 10 and reported that 
her left knee hurts most days for several hours.  Upon 
physical examination, it was noted that the Veteran was not 
using any assistive devices and that there was normal 
symmetry to the left knee.  There was no sign of effusion or 
crepitus with active or passive range of motion.  There was 
mild tender trigger point pain in the medial compartment and 
she was stable to liagamentous and meniscus stress testing.  
Motion was from 0 to 140 degrees, and her movements were easy 
with no restrictions or crepitus felt.  Repetitive motion 
produced no flareups of pain.  The affect of the knee on the 
activities of daily life were pain with prolonged standing 
but there were no restrictions on her job due to her knee 
disability.  The major functional impact was said to be 
intermittent chronic left knee pain.  X-rays were normal, and 
the diagnosis was minor left knee degenerative joint disease.  

Applying the pertinent legal criteria to the fact above, the 
most recent clinical evidence has demonstrated no 
instability, which is much less than "severe," instability 
in the left knee, thus precluding an increased rating under 
DC 5257.  As for increased compensation under DCs 5260 or 
5261, the most recent range of motion findings set forth 
above, as well as those obtained at the January 2002 VA 
examination, showed full knee motion; as such, increased 
compensation may not be assigned under these diagnostic 
codes.  It is noted that neither the private x-ray conducted 
in July 2004 nor the x-ray taken in conjunction with the 
November 2008 VA examination demonstrated arthritis; 
nevertheless, to the extent that arthritis may be present, an 
increased rating may not be assigned for arthritis given the 
fact that arthritis is rated upon limitation of motion, and 
no limitation of motion is demonstrated in the left knee.  
38 C.F.R. § 4.71a, DC 5003.  The lack of any limitation of 
motion also precludes a separate rating pursuant to 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  There is 
otherwise no objectively quantifiable evidence which would 
warrant entitlement to increased compensation based on 
additional disability resulting from "flareups" of pain.  
See 38 C.F.R. §§ 4.40, 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To this end, the examiner 
specifically noted at the November 2008 VA examination that 
repetitive motion of the knee did not produce a flareup of 
pain.   
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalizations due to her left knee disorder, and 
her service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  In this regard, it was noted by the 
examiner at the most recent VA compensation examination that 
there was no impairment in the ability of the Veteran to work 
at her current employment as a result of her left knee 
disability.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 
The Veteran, including in sworn testimony at the June 2004 
hearing, asserts a much more debilitating condition due to 
her left knee disorder than was demonstrated by the pertinent 
evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective pertinent negative evidence cited 
above.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 20 percent for left knee 
internal derangement is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


